Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Miyatake et al (US Pub. No. 2014/0231628) teaches an optical communication device, shown on Fig. 2 and Fig. 8, comprising a sub-package (2 and 3 and details of Fig. 2 and Fig. 3 are shown on Fig. 8) as a subassembly in each of a plurality of signal channels, the sub-package including a substrate on which an optical semiconductor (50 shown on Fig. 8) and an IC (58)  are flip-chip connected (see paragraph [0036]; “…a chip included in the light-receiving device 7 and an IC chip included in the TIA 8 are implemented as flip-chip implementation…”; see also paragraph [0060]; “FIG. 8 is a diagram schematically illustrating the OE converter 3 using the PD array chip 50 illustrated in FIG. 7. The PD array chip 50 and a TIA chip (current/voltage conversion circuit) 58 are implemented as flip-chip implementation on a circuit substrate…”), the IC including a transimpedance amplifier (59) converting the current signal from the optical semiconductor to a voltage signal (see paragraph [0060]; “FIG. 8 is a diagram schematically illustrating the OE converter 3 using the PD array chip 50 illustrated in FIG. 7. The PD array chip 50 and a TIA chip (current/voltage conversion circuit) 58 are implemented as flip-chip implementation on a circuit substrate…”).
Suzuki (US Pub. No. 2021/0218475) teaches optical receiver comprising a pair of photodiodes receiving a differential optical signal and outputting a differential current signal, including a transimpedance amplifier converting the differential current signal from the optical semiconductor to a voltage signal (see Fig. 8, paragraph [0071]; “…a differential-type photodiode (PD) 402 receives the mixed light…”; and Fig. 9 and paragraph [0073]; “…the maximum input power of the actual optical signal is determined by the maximum input limitation of a photodiode (PD) (A), an amplification factor of an impedance conversion amplifier (TIA) (B), and a limiting condition of the signal output amplitude (C)…”).
However, none of the prior art cited alone or in combination provides the motivation to teach wherein the optical semiconductor has a pair of inductors formed for each of the pair of photodiodes and a ground wiring formed so as to surround the formed pair of inductors.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Papanikolaou et al (US Patent No. 11,221,452) is cited to show communication receiver comprising photodetector coupled to transimpedance amplifier and ground.
Laforce (US Pub. No. 2014/0291487) is cited to show differential optical receiver.
Kucharski (US Pub. No. 2013/0051808) is cited to show method and system for bandwidth enhancement using hybrid inductors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637